OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                         AUSTtN




3itmor8bleQb6rl68H. Theohfd
Gounty Attwne
Q6lve*tonooun F y
Qalverton,Few
_i-
           xt~ingol~iroaths~~*~emddseirianr,
as MU     se froa othera that might ba alted, that Gangerr haa
tb power to wnwol natur~tion          fees, aad it hsviag
vid#i tb& in war t&m tba Matciot Glork rhould not 401 p"" ect
owteln fwr,,ve hold tbe D;Lmtrlot    01-k hu the rygb to
-PO   the 45lleotion~oi   all euoh etetutmy feea, aWoe PO
psrt of’euoh  feea vo+ltl be pay&b18to tlw State;ud tble
WithOUt   l'4~&tOVh4thtlllO~AOtt.b   5QldBUiaasbe’   454Pt
shouldpeas au order authorieing0~14 Clerk to r*ive the aol-
1eotUn 0r euab r-8.   Jbreorer, the Glork W-no  &&xl pl&ht
to aollwt lwh foes dlping var tlw uiado~ %ha ltrti¶tee
                                                     here-
lasbom quoted.




    :
Jmtdb